COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


JAMES CLAYPOOLE
                                                                     MEMORANDUM OPINION*
v.     Record No. 0867-05-2                                               PER CURIAM
                                                                        OCTOBER 25, 2005
PETERSBURG DEPARTMENT OF SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                               Pamela S. Baskervill, Judge

                 (Richard G. White, Jr., on brief), for appellant.

                 (Joan M. O’Donnell, on brief), for appellee.

                 (James Wicker Traylor, on brief), Guardian ad litem for the infant
                 child.


       James Claypoole appeals the trial court’s decision terminating his residual parental rights

to his daughter, born February 3, 2004. Claypoole contends the evidence was insufficient to

support the trial court’s decision because the Petersburg Department of Social Services failed to

make reasonable and appropriate efforts to remedy substantially the conditions which led to or

required continuation of his daughter’s foster care placement. He argues the trial court erred in

finding the Department met its duty to investigate placement with paternal relatives. Because the

record before us reveals no objections to the trial court’s ruling, we decline to address this issue

for the first time on appeal. Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.

       The record includes the trial court’s March 10, 2005 order and a Statement of Facts

drafted by Claypoole. Neither the order nor the Statement of Facts indicate any objection by

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Claypoole to the trial court’s decision. In addition, Claypoole has failed to indicate in his brief

“the page(s) of the . . . written statement, record, or appendix where each question was preserved

in the trial court.” Rule 5A:20.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

Claypoole has offered no argument that this appeal concerns the “good cause” exception.

       Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                          Affirmed.




                                                 -2-